      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 1 of 54




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
SANDRA K. NIGL,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-882-bbc
              v.

CATHY JESS, MICHAEL MEISNER,
MATTHEW WALLOCK, CODY WAGNER,
DANIEL SCHROEDER, DAVID ROSS,
DEIDRE MORGAN and SANDRA HAUTAMUKI,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Sandra Nigl is proceeding on claims that various officials with the

Wisconsin Department of Corrections (DOC) and the Wisconsin Department of Safety and

Professional Services (DSPS) violated her rights to freedom of intimate association and

procedural due process under the Fourteenth Amendment when they terminated her

employment and suspended her psychological license for one year. (Although plaintiff was

Sandra Johnston when she filed this lawsuit, she recently married and changed her last name

to Nigl.)

       The following motions are before the court: (1) the motions for summary judgment

filed by defendants Cathy Jess, Michael Meisner, Deirdre Morgan and Sandra Hautamauki

(the DOC defendants), dkt. #95, and defendants David Ross, Daniel Schroeder, Cody

Wagner and Matthew Wallock (the DSPS defendants), dkt. #96; (2) plaintiff’s motion to

substitute the current Secretary of DSPS, Dawn Crim, for defendant David Ross, who was

the secretary during the period relevant to this lawsuit, dkt. #118; (3) plaintiff’s motion for



                                              1
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 2 of 54




court assistance in recruiting counsel for trial, dkt. #133; (4) plaintiff’s objection to

Magistrate Judge Crocker’s July 27, 2020 order requiring her to sit for and cooperate with

an independent psychological examination, dkt. #144; (5) defendants’ motion to dismiss

for plaintiff’s failure to participate in an independent psychological examination, dkt. #146;

and (6) plaintiff’s motion to quash her deposition on the ground that someone posing as

Assistant Attorney General Gesina Carson questioned her, dkt. #149.

       For the reasons set out below, plaintiff’s motion to substitute Crim for defendant

Ross and defendants’ motions for summary judgment will be granted. In light of this ruling,

I will deny as moot the remaining motions:          defendants’ motion to dismiss the case,

plaintiff’s motion for court assistance in recruiting counsel for trial and plaintiff’s objection

to an independent psychological examination. In addition, plaintiff’s motion to quash her

deposition will be denied. Although plaintiff says that the woman representing defendants

at plaintiff’s May 12, 2020 remote video conference deposition did not look like the person

depicted on the LinkedIn website for Assistant Attorney General Gesina Seiler Carson, the

certified transcript of plaintiff’s deposition, dkt. #85, states that attorneys Carson and

Blythe appeared on behalf of defendants and asked plaintiff questions. Plaintiff’s claims are

unsubstantiated and would not be a ground for striking her deposition in any event, because

there is no requirement that a party identify in advance which of its attorneys will conduct

a scheduled deposition.




                                               2
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 3 of 54




                                 UNDISPUTED FACTS

                                      A. The Parties

       Plaintiff Sandra K. Nigl (formerly Johnston) was initially hired as a psychologist

associate by the Department of Corrections in 2011.          She received her Wisconsin

psychologist license on August 4, 2014.

       Defendant Cathy Jess was Administrator of the Division of Adult Institutions from

February 28, 2011 to February 28, 2016; Deputy Secretary of the Department of

Corrections from February 29, 2016 to June 10, 2018; and Secretary of the Department of

Corrections from June 11, 2018 to January 7, 2019. Since January 8, 2019, she has been

the warden at the Oshkosh Correctional Institution.

       At all times relevant to the claims in this lawsuit, defendant Deirdre Morgan was the

deputy secretary of the Department of Corrections. Defendant Michael Meisner, who is

currently the warden of Fox Lake Correctional Institution, was the warden at Redgranite

Correctional Institution from March 2014 to March 2020. Defendant Sandra Hautamaki

was the deputy warden at Redgranite at all times relevant to this lawsuit in 2016 and 2017.

       Defendant Matthew Wallock was employed by the Wisconsin Department of Safety

and Professional Services (DSPS) Division of Legal Services and Compliance at all times

relevant to this lawsuit and up until September 2016. His duties included investigating

complaints filed with the agency regarding the conduct of persons in professions regulated

by the various boards attached to DSPS, including the Psychology Examining Board.

       Defendant Cody Wagner also was employed as an attorney with DSPS’s Division of



                                             3
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 4 of 54




Legal Services and Compliance and provided legal representation and counsel to the

Psychology Examining Board at all times relevant to this lawsuit. His duties included

prosecuting potential licensure violations and submitting stipulations and proposed orders

to the board.

       Defendant Dr. Daniel Schroeder was a member of the Psychology Examining Board

at all times relevant to this lawsuit; he was appointed by the governor and confirmed by the

state senate. His duties included signing decisions and orders issued by the board.

       Defendant David Ross was the secretary of DSPS from January 2011 to December

2016. Defendant Dawn Crim is the current secretary of DSPS.



                      B. Plaintiff’s Employment History with DOC

       Plaintiff was hired by the Department of Corrections as a psychologist associate at

Kettle Moraine Correctional Institution on May 3, 2011. She began working for the

Waupun Correctional Institution as a psychologist associate on April 22, 2013. At that

time, she signed employee statements of acknowledgment of department executive directives,

work rules, fraternization policy and employee discipline.        She became a licensed

psychologist in August 2014. Her duties included screening and assessing inmates’ mental

health, preparing case plans for and treating mentally ill inmates assigned to her caseload,

monitoring inmates’ progress in programs, facilitating treatment groups and referring

inmates with serious mental health needs to the Wisconsin Resource Center. Plaintiff left

the Waupun Correctional Institution on January 10, 2015.



                                             4
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 5 of 54




       On January 11, 2015, plaintiff began work at the Wisconsin Resource Center (WRC),

which is managed by the Department of Health Services in partnership with the Department

of Corrections to provide specialized mental health services to inmates. Plaintiff was

employed at WRC for about three months, counseling mentally ill inmates, including

inmates from Waupun. On April 17, 2015, plaintiff’s supervisor, Dr. Craig Blumer, noted

in her three-month probationary performance review that “[b]oth IUS and psychology staff

reported instances of Dr. Johnston asking to meet with former WCI [Waupun] inmates and

that following the interviews the inmates wanted only to work with Dr. Johnston.” Dr.

Blumer “directed her not to see inmates from WCI” and recommended that plaintiff’s

probation not be continued. Plaintiff submitted her resignation effective April 17, 2015,

based on her perception of harassment by co-workers, including Dr. Blumer. (Plaintiff says

that she did not know the reason for what she calls her “forced resignation.”)

       Later in 2015, a colleague, Dr. Gary Ankarlo, told plaintiff about an open position

with the Prison Rape Elimination Act (PREA) project, for which she was hired in July 2015.

On July 3, 2015, defendant Jess confirmed plaintiff’s project appointment as a licensed

psychologist with DOC’s Division of Adult Institutions, Bureau of Health Services, located

at the central office in Madison, Wisconsin. Plaintiff’s first day of work was July 15, 2015.

The position description for PREA psychologist stated in part:

       [R]esponsible for the development and implementation of training for staff
       involved in the intake process with close collaboration with the PREA Office.
       This training will focus on completing the offender victimization/perpetrator
       risk instrument, assigning proper housing, and doing quality assurance reviews
       of completed risk assessment instruments and housing assignments to ensure
       that appropriate services are provided to those identified as both victim and


                                              5
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 6 of 54




       perpetrator.



                         C. Plaintiff’s Contacts with Inmate Nigl

       Inmates are automatically assigned to a social worker and psychologist services unit

staff member based on their inmate complaint number. Department of Adult Institutions

Policy and Procedure #500.30.52 regarding privacy of care defines sets forth general

guidelines for clinical encounters with inmates, which are defined as “[i]nteractions between

inmate patients and health care professionals that involve a treatment and/or an exchange

of confidential information.” Policy and Procedure #500.70.01 related to mental health

screening, assessment and referral defines “mental health caseload” as “[i]nmates classified

as MH-1, MH-2a, MH-2b or ID.” The same policy defines MH-0 as no current mental

health need; “[t]he inmate does not need a scheduled follow-up visit with PSU and is not

seeing a psychiatrist for any reason.”

       Inmate Paul Nigl was confined at Waupun Correctional Institution from March 29,

2001 to September 30, 2015. In March 2013, a psychological unit staff member classified

Nigl as MH-0, no mental health need. At that visit, Nigl reported no mental health concerns

or issues to discuss.

       After plaintiff began working at Waupun in April 2013, Nigl was assigned to her

caseload. Each time plaintiff spoke to an inmate on her caseload, she was required to take

notes even if she did not provide the inmate any professional services. She also spoke with

inmates who were not on her caseload and made contact notes of those conversations.



                                             6
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 7 of 54




According to plaintiff, her supervisor, Dr. Ankarlo, required her to take notes and provide

diagnoses and treatment every time she spoke with an inmate, even if an inmate was not

mentally ill, because he wanted to satisfy his supervisor at the central office and skew DOC

statistics. In addition, there were often “glitches” in the database, the notes would “auto-

populate with inaccurate information,” such as printing “ongoing psychotherapy” when that

was not true.

       Beginning in May 2013, plaintiff had nine recorded contacts with Nigl on the

following dates: May 17 and August 29, 2013; October 28, November 14 and 26, and

December 5 and 19, 2014; and January 6 and 9, 2015. Plaintiff made notes of each visit:

       • On May 17, 2013, plaintiff changed Nigl’s classification to MH-1, noting
         that he was seeking help with managing anxiety and stating that he would
         be placed on clinical monitoring.

       • On August 29, 2013, Nigl reported no psychological or emotional needs
         and requested removal from clinical monitoring. Plaintiff changed his
         classification to MH-0.

       • On October 28, 2014, Nigl met with plaintiff to discuss his mother’s
         health and requested a referral to psychiatry to get help sleeping. Plaintiff
         classified him as MH-0; diagnosed him with “Other Specified Trauma- and
         Stressor-Related Disorder, Persistent complex bereavement disorder;” and
         provided active listening, empathy and CBT and dialectic techniques. She
         kept Nigl on clinical monitoring.

       • On November 14, 2014, plaintiff provided Nigl with active listening,
         empathy and CBT and dialectic techniques; kept him on clinical
         monitoring; and listed his classification as MH-1.

       • On November 26, 2014, plaintiff reported having “ongoing
         psychotherapy” with Nigl; listed his diagnoses as “Other Specified Trauma-
         and Stressor-Related Disorder, Persistent Complex Bereavement Disorder;”
         provided him with active listening, empathy and CBT and dialectic
         techniques; kept him on clinical monitoring; and listed his classification as


                                             7
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 8 of 54




              MH-1.

       • On December 5 and 19, 2014, plaintiff noted the same diagnoses,
         treatment, monitoring and classification as the November 26 visit.

       • On January 6, 2015, plaintiff had contact with Nigl at the request of a
         social worker. She noted the same diagnoses, treatment, monitoring and
         classification as in the previous visit.

       • On January 9, 2015, plaintiff changed Nigl’s diagnosis to “no diagnoses”
         and noted that his symptoms “no longer meet criteria for DSM-V
         diagnosis.” She provided active listening and empathy and CBT and
         dialectic techniques and changed his classification to MH-0. Plaintiff
         wrote that “[h]e was able to establish a therapeutic relationship with the
         clinician.”

See dkt. #108-1. At the end of his last appointment with plaintiff on January 9, 2015, Nigl

attempted to embrace and kiss plaintiff, but plaintiff says that she froze, said “no” and exited

her office.

       (Plaintiff says that after her first meeting with Nigl, she attempted to change his

classification back to MH-0 and change the treatment plan to not require monitoring but

the changed was not processed; she attributes this to a system malfunction. She also says

that her first two encounters with inmate Nigl were purely informational (e.g., reviewing

Nigl’s medical records, using scaling questions to determine whether he required any

professional services); most of the remaining ones related to correctional and security issues

in which plaintiff was unable to intervene; and the final conversations related to the death

of Nigl’s mother and plaintiff’s resignation. Plaintiff says she created a history of Nigl’s

informal encounters and noted diagnoses and treatment of some type to pacify her

supervisors, but that she never formulated a case plan for Nigl or provided psychotherapy



                                               8
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 9 of 54




because he was not mentally ill and had a MH-0 classification.)

       On January 12, 2015, after plaintiff had left Waupun and started working at WRC,

Nigl called his brother and asked him to obtain plaintiff’s contact information because he

was attracted to her. Plaintiff received a letter from Nigl on January 15, 2015. Nigl wanted

to share religious beliefs and form an intimate relationship with plaintiff because he had

fallen in love with her. He asked for plaintiff’s phone number and asked her to open a

phone account which she would fund. Nigl began communicating with plaintiff under the

nickname Cassandra or “Cassie” Fox to protect them from harassment and retaliation from

prison staff and inmates. Plaintiff sent him clothing and put money on his inmate account.

Plaintiff later had intimate and sexual telephone conversations with Nigl and sent him

numerous cards, letters and photographs prior to her employment with DOC’s central office

in July 2015. In addition, 23 photographs seized from Nigl’s cell were dated September 6,

2015 and another six were date-stamped October 2, 2015. Dkt. #106-1 at 80-81. In May

2015, Nigl proposed a Hebrew marriage covenant, which plaintiff accepted. The formal

covenant was signed by four witnesses in November 2015.

       On September 30, 2015, Nigl was transferred to Redgranite Correctional Institution,

where he remained until June 27, 2018. Since that time, Nigl has been incarcerated at the

Fox Lake Correctional Institution. On November 6, 2015, plaintiff submitted a request to

be placed on Nigl’s approved visitors list at Redgranite, but the request was denied on the

ground that plaintiff had been a DOC employee within the past 12 months. Plaintiff

submitted additional requests to be placed on Nigl’s visitor list in 2016, 2017, 2018 and



                                             9
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 10 of 54




2019, but they were denied because she allegedly posed a safety and security threat. Prison

officials at Redgranite also denied plaintiff’s December 3, 2016 request to marry Nigl. In

May 2020, DOC agreed to place plaintiff on Nigl’s approved visitors list.



          D. DOC Directives Related to Employee Relationships with Inmates

       Section VIII of Executive Directive #2 states that it is a “serious act of misconduct”

to fraternize with offenders, inmates or juvenile offenders by “sharing personal information,

providing or receiving goods or services, displaying favoritism, engaging in a personal

relationship, failing to report solicitation by an offender, inmate, or juvenile offender.”

       Executive Directive #16 prohibits DOC employees from having relationships with

an adult or juvenile offender, including “having personal contacts or being in a social or

physical relationship with an [offender]. . . The policy prohibits personal contacts that are

usually one-to-one such as dating, knowingly forming close friendships, corresponding or

communicating without an exception being granted.” Dkt. 104-2. Employees include “any

person employed by the Department of Corrections, including limited term, project, and

permanent employees.” Id. at 1. Section VII.A of the directive states that to request an

exception, an employee must submit a DOC 2270 form to their supervisor. Exception

requests are approved on a case-by-case basis after the supervisor and appointing authority

review DOC 2270 and make recommendations.              The Division of Adult Institutions

administrator makes the final decision whether to approve a DOC 2270. Section VII.C

provides that “[s]ubmission of any request for exemption does not constitute an automatic



                                              10
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 11 of 54




exemption from the policy or immediate authorization for contact. A letter from the

Division Administrator will be the only authorization for exemptions.” Id. at 4.

       Executive Directive #72, entitled “Sexual Abuse and Sexual Harassment in

Confinement (PREA),” requires all employees to be trained in “how to avoid inappropriate

relationships with offenders.” Dkt. #104-1 at 14.

       According to defendants Jess and Meisner, any relationship between an employee and

inmate creates a security risk for the department because the employee is privy to

confidential security information. Current and former employees have information that

could enable the inmate or themselves to thwart security measures. The more contact and

communication between an employee and inmate, the more likely that sensitive information

will be disclosed, even if not intentionally. The concern of fraternization and relationship

with an inmate created while the employee is employed is not only unethical, but it creates

a concern for future clients and inmates. Relationships of this nature impact staff and

institutions. It hurts the credibility of staff, the institution, and DOC as a whole.

       According to defendant Jess, there have been instances in which inmates and staff

have been permitted via an approved DOC-2270 form to have a relationship, but those

instances have been limited to ones in which the relationship existed prior to the staff

working for the DOC. Examples of this include situations in which a father or mother works

for the department and a son or daughter becomes incarcerated at another institution.



                                 E. Plaintiff’s Termination



                                             11
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 12 of 54




       On October 23, 2015, three months after plaintiff began her employment as a PREA

psychologist at DOC’s central office, defendant Jess learned that plaintiff had told a

co-worker at the Drug Abuse Correctional Center where plaintiff had an office that plaintiff

was in a relationship with Nigl, whom she had met when she worked at Waupun. (Plaintiff

is correct that the statements made by her co-worker are hearsay and not admissible for the

truth of the matter asserted, but the statements are admissible to show their effect on Jess.)

At that time, Nigl was incarcerated at the Redgranite Correctional Institution under the

supervision of defendant Meisner. Defendant Jess was concerned, believing that a person

in plaintiff’s position should know the rules better than anyone. Not only would plaintiff’s

relationship with an inmate be an obvious violation of DOC policy but it would be a conflict

of interest for her as a PREA trainer.

       Defendant Jess spoke with her supervisor, defendant Morgan, and they decided to

place plaintiff on paid administrative leave, according to DOC practice. In a letter dated

October 26, 2015, Jess placed plaintiff on administrative leave with pay, pending an

investigation.

       During an interview with investigators Carpenter and Zanon on October 26, 2015,

plaintiff admitted that she was in a relationship (“a courtship”) with inmate Paul Nigl and

said that they had communicated by phone and mail after she left Waupun. She also

reported having a professional relationship with Nigl at Waupun because he was on her

caseload and they had numerous clinical contacts. (Plaintiff denies having a physical

relationship with Nigl at Waupun and denies ever having a therapist-patient relationship



                                             12
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 13 of 54




with him.) She told the investigators that after she left Waupun, she used a prison phone

system (Securus) account under the name “Cassie Fox” to speak with Nigl.

       Plaintiff told the investigators that she was aware of the directive regarding

fraternization and that she attempted to submit an exception request because she had a

relationship with Nigl and his family. Under the section of the form entitled “Nature of

Employee Relationship to Offender,” plaintiff checked “Other–Clearly Define Relationship

(explain how you met, the length of the relationship, and the purpose of the relationship)”

and wrote “met at WCI approximately 04/13. Relationship Professional.” According to

plaintiff, Dr. Ankarlo angrily returned the request to her without taking any action.

(Plaintiff says that because Dr. Ankarlo shut down the conversation about the form, she did

not have an opportunity to discuss the seriousness of the relationship with him beyond the

checked boxes. She also claims that Dr. Ankarlo was jealous because he wanted an intimate

relationship with her.). Although plaintiff considered submitting the form to another

supervisor, she did not do so.

       Defendant Jess did not believe plaintiff’s failed attempt to submit the form to her

supervisor and the information provided in the form constituted compliance with Executive

Directive #16. According to Jess, even if plaintiff’s supervisor acted incorrectly, that did not

relieve plaintiff of her duty to comply with Executive Directive #16 because it was necessary

for her to take additional affirmative action to obtain a letter of approval from the DAI

Administrator.

       With plaintiff’s admission that she was in a relationship with Nigl and the results of



                                              13
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 14 of 54




the investigation, defendant Jess believed that plaintiff had knowingly engaged in an

unapproved relationship with an offender, in violation of Executive Directive #16, and

decided to terminate plaintiff’s project employment as a PREA psychologist. She consulted

defendant Morgan, who supported her decision. In a letter dated October 28, 2015, Jess

terminated plaintiff for alleged violations of the department’s fraternization policy, effective

October 29, 2015.

       In November 2015, Dr. Ankarlo was the subject of a DOC employee investigation

and received a written reprimand for not processing plaintiff’s request for an exemption.

Plaintiff filed a licensing complaint against Dr. Ankarlo in December 2015 for what she

described as his repeated attempts to enter into a sexual relationship with her while he was

her supervisor.



        F. Defendant Meisner: Investigation at Redgranite and DSPS Complaint

       When the DOC receives information that a DOC employee has a relationship with

an inmate, it is required to investigate. On November 5, 2015, Steve Schueler at Redgranite

reported plaintiff’s conduct to Dodge County law enforcement officer, Dan Stiensma. On

November 10, 2015, Schueler opened a PREA investigation, Case No. 2953, for staff

misconduct and assigned Captain Andrew Wesner as the investigator. As part of the

investigation, security staff searched Nigl’s property to determine if there was evidence of

a relationship. Nigl had numerous cards and letters from plaintiff, as well as photographs

of her in his cell. As of January 12, 2015, Nigl had been in possession of plaintiff’s home



                                              14
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 15 of 54




address (street name and city) and called his brother asking him to look up her phone

number.

       The investigation revealed many phone calls between plaintiff and Nigl, beginning on

January 27, 2015. (All non-attorney inmate phone calls are recorded.) On January 27,

plaintiff and Nigl discussed several letters that had been exchanged, including a “naughty”

letter, and said that they were falling in love with each other. On January 30, 2015, Nigl

placed a telephone call to plaintiff using her Cassie Fox account, which plaintiff used until

February 18, 2015. On January 31, 2015, Nigl called plaintiff, and the two discussed having

“phone sex,” discussed what Nigl said to her on the “last day” and to not repeat it, and what

happened on the last day. (The investigation report states that they also discussed that the

event on the last day was way too brief, but plaintiff says she did not have a conversation

about a “way too brief event.”) During a February 1, 2015 call, plaintiff and Nigl discussed

getting married and engaged in phone sex. On February 28, 2015, they engaged in another

explicit sexual phone call. As of November 11, 2015, there were more than 1,500 calls

between plaintiff and Nigl, logging over 35,000 minutes of call time.

       Captain Wesner interviewed inmate Nigl on November 10, 2015. Nigl initiated the

relationship with plaintiff by seeking her mailing address and phone number and contacting

her. Wesner ultimately found no evidence to suggest a physical relationship between Nigl

and plaintiff while plaintiff was a psychologist at Waupun, but the outcome of the PREA

investigation was marked as “substantiated” staff misconduct. (Plaintiff says that she

believes that defendant Meisner checked the box for “substantiated” to make her look bad



                                             15
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 16 of 54




and have a reason to file a complaint with DSPS, but the only evidence she presents in

support of this fact is her own speculation.)

       Meisner contacted DSPS for advice on whether to and how to file a complaint against

plaintiff. On December 8, 2015, he submitted a complaint to DSPS based on the evidence

gathered during the Redgranite investigation (photos, cards, recorded phone calls, letters and

admissions during interviews). On or around May 25, 2016, Meisner received a call from

defendant Wallock, the DSPS investigator, asking for information from the Redgranite

investigation, including telephone recordings showing that Nigl and plaintiff were still in a

relationship. Meisner returned Wallock’s call and the two exchanged emails, but Meisner

had no further contact with DSPS regarding their investigation of plaintiff. (Plaintiff says

that Meisner created an alias under the name “Wayne G” and falsely accused her of

including information on her personal website that violated the stipulation that plaintiff later

entered into with DSPS. However, plaintiff has presented no evidence to support this

accusation apart from her own speculation.)

       On September 7, 2016, Meisner received a letter stating that the DSPS investigation

was complete and that plaintiff had been issued a disciplinary order. On October 31, 2016,

he received a letter from DSPS stating that the case was closed for “compliance gained.”



                                   G. DSPS Investigation

       In an email dated May 16, 2016, plaintiff asked defendant Wallock if she could bring

a witness to the investigatory interview scheduled for May 27, asking “[i]s it appropriate for



                                                16
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 17 of 54




me to bring a witness with me? Also, if my current supervisor would like to write a letter on

my behalf (if she is not able to attend the investigation with me), who should she address

it to?” Wallock responded via email, stating that “[y]ou should not bring anyone with you

but I would certainly accept and pass along any letters from your supervisor.” Plaintiff did

not ask Wallock if she could have an attorney present and never retained an attorney during

the investigation. (Plaintiff attempts to dispute this fact by saying that she understood from

Wallock’s statement that she could not bring anyone, including an attorney, with her to the

interview. She also says that Wallock never advised her of her legal rights prior to the

investigation.) At her deposition, plaintiff explained that although she consulted an attorney

on one occasion, she did not retain him “because of the finances that I didn’t have and

because of the length of the ordeal that I was told by an attorney would take years.”

       Defendant Wallock conducted an investigatory interview of plaintiff for DSPS on

May 27, 2016. There is an audio recording of the interview, dkt. #129, which Wallock

provided to plaintiff at her request. During the interview, plaintiff admitted that during her

first visit clinical contact with Nigl, she used “scaling” to make a professional determination

that Nigl did not have a mental illness. Nigl also participated in “value card sorting” sessions

with plaintiff for about 30 minutes to an hour during each visit. Plaintiff also admitted

helping Nigl work through some family issues, which she conceded was a form of therapy.

       Plaintiff told Wallock that Nigl came to speak with her every week or couple of weeks

toward the end of her time at Waupun. Plaintiff also admitted sexually fantasizing about

Nigl on one occasion, but she did not stop seeing him at Waupun because she thought he



                                              17
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 18 of 54




had nowhere else to go and she soon would be leaving the institution. (Plaintiff later averred

that Wallock pressured her for answers during the interview and that the real reason she did

not discharge Nigl is because he was not a therapy client.) On plaintiff’s last day of work

(January 9, 2015), Nigl saw her about a family issue, and at the end of the session, he tried

to kiss her. (Defendants say that plaintiff admitted that Nigl kissed her, but the audio

recording of the interview reveals that plaintiff twice stated that Nigl tried to kiss her and

that if anything happened, it was brief. Dkt. #106-3 at 1:20:20 and 1:23:28.) She did not

report the incident because she was leaving and did not think that she would see Nigl again.

       Plaintiff admitted during the DSPS interview that she began exchanging phone calls

and letters with Nigl during the first few weeks after she left her job at Waupun, and then

began an intimate relationship with him within a few months. In a letter dated February 8,

2015, plaintiff referred to Nigl as her husband because he had asked her if she would be in

a Hebrew Covenant with him. Plaintiff had her family sign a document for the covenant in

November 2015.

       During the interview, plaintiff stated that she was aware of the code of conduct that

prohibited therapists from having sexual contact with a mental health client during the

professional relationship and for two years after it ends, but she did not think that the rule

applied in her case because Nigl was not a mental health patient. Plaintiff also told Wallock

that she did not think that her relationship with Nigl posed an ethical issue because Nigl was

not mentally ill. (Defendants say that plaintiff admitted providing therapy to Nigl while

working at Waupun, but the audio recording of the interview reveals that plaintiff believed



                                             18
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 19 of 54




that she provided Nigl advocacy, conversation and consultation. Dkt. #106-3 at 1:36-38.)

       Nigl wrote to Steve Englebrecht and defendant Ross and told them that plaintiff had

not been in a therapist-patient relationship with him. On June 21, 2016, Wallock spoke to

Dr. Ankarlo, who stated that he supervised plaintiff at Waupun and then again at the DOC

central office. During that interview, Ankarlo stated that it would be possible to characterize

meetings between a psychologist and an inmate as outside of therapist-patient relationship,

depending on the circumstances of the meeting (e.g., if it was an informational meeting).

Ankarlo further stated that he “signed off” on plaintiff’s notes when she was at Waupun and

“recalled seeing Mr. Nigl’s records and stated he would characterize Dr. Johnston’s treatment

as ‘full psychotherapy.’”



       H. Stipulation and Final Order Suspending Plaintiff’s Psychologist License

       After discussing the investigation with defendant Wallock and reviewing the evidence,

defendant Wagner concluded that plaintiff had violated administrative code provisions

regulating the conduct of psychologists. Specifically, Wis. Admin. Code § PSY 5.01(14)

prohibits from “[e]ngaging in sexual contact, sexual conduct, kissing, or any other behavior

which could reasonably be construed as seductive, romantic, harassing, or exploitative, with

. . . [a] client [or a] former client within 2 years of termination of professional services.”

Wis. Admin. Code § PSY 1.02 defines “client” as the “individual, group, business, agency,

school, organization, or association for whom the licensee of the board provides professional

services for which the licensee is usually and customarily compensated” and “includes the



                                              19
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 20 of 54




term and concept of ‘patient.’”

       Wagner worked with Wallock and Dr. Rebecca Anderson, a member of the

psychology examining board assigned to the case, to develop a settlement offer. DSPS

paralegal Zachary Hendrickson drafted the stipulation and final decision and order, which

Wagner edited and finalized.

       On July 14, 2016, Hendrickson sent plaintiff a letter along with the proposed

stipulation and final decision and order. In the letter, Hendrickson told plaintiff that “[i]f

you enter into the Stipulation, your legal rights will be affected, and you should consider

consulting an attorney before deciding whether to sign it,” and asked her to respond by July

29 as to whether she wished to resolve the matter by stipulation. Dkt. #106-1 at 56. At the

time that she received the proposed stipulation, plaintiff knew that she could consult an

attorney and was aware that she could have requested a hearing from the Psychology

Examining Board.

       Plaintiff requested and was given a two-week extension of the July 29, 2016 deadline

for letting DSPS know whether she would agree to the stipulation. On July 27, she emailed

David Ross, Secretary of DSPS at that time, asking that the members of the Psychology

Examining Board be given a letter from Paul Nigl, which she attached to the email. Ross

forwarded the email to Michael Berndt, chief legal counsel for DSPS at that time, and sent

a copy to defendant Wagner so that he could forward the letter to the board.

       On August 12, 2016, plaintiff signed the stipulation and faxed it to DSPS along with

a one-page letter to the Psychology Examining Board. In her letter, plaintiff stated that she



                                             20
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 21 of 54




was signing the stipulation and not requesting a hearing because “I have decided that I will

not be treated in a fair manner by this organization, and do not want to waste any more of

my time or incur further financial obligations.” Id. at 47. She also stated that “I am not

doing this of my free will, but because I have been forced into this impossible position” and

“Mr. Nigl was never a mental health client and is not mentally ill.” Id.

       Paragraph 2 of the stipulation signed by plaintiff included the following waivers of

her rights:

       a. the right to a hearing on the allegations against Respondent, at which time
       the State has the burden of proving those allegations by a preponderance of
       the evidence;

       b. the right to confront and cross-examine the witnesses against Respondent;

       c. the right to call witnesses on Respondent’s behalf and to compel their
       attendance by subpoena;

       d. the right to testify on Respondent’s own behalf;

       e. the right to file objections to any proposed decision and to present briefs or
       oral arguments to the officials who are to render the final decision;

       f. the right to petition for rehearing; and all other applicable rights afforded to
       Respondent under the United States Constitution, the Wisconsin
       Constitution, the Wisconsin Statutes, the Wisconsin Administrative Code,
       and other provisions of state or federal law.

Paragraph 3 of the stipulation stated that “Respondent is aware of Respondent’s right to seek

legal representation and has been provided an opportunity to obtain legal counsel before

signing this Stipulation.” Paragraph 4 stated that “Respondent agrees to the adoption of the

attached Final Decision and Order by the Wisconsin Psychology Examining Board (Board).

The parties to the Stipulation consent to the entry of the attached Final Decision and Order


                                               21
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 22 of 54




without further notice, pleading, appearance or consent of the parties. Respondent waives

all rights to any appeal of the Board’s order, if adopted in the form as attached.”

       Defendant Wagner signed the stipulation on behalf of DSPS, presented it and the

proposed final decision and order to the board and recommended that the board accept the

stipulation and adopt the final decision and order. Wagner never had any direct contact

with plaintiff.

       On August 25, 2016, the Psychology Examining Board—including defendant

Schroeder—voted to accept the stipulation and final decision and order. Schroder reviewed

and relied on the information provided by defendants Wallock and Wagner, plaintiff’s letter

to the board and other relevant documents. As chair of the board, Schroeder signed the final

decision and order on behalf of the board. He never had any direct contact with plaintiff.

The final decision and order stated the following findings of fact:

       a. Dr. Sandra Johnston was a licensed psychologist as of August 4, 2014.

       b. Between April 22, 2013 and January 10, 2015, Dr. Johnston was employed
       as a staff psychologist at a correctional institution.

       c. During this time, Dr. Johnston provided treatment to Nigl, an inmate on
       her caseload, on eleven dates from May 13, 2013 to January 9, 2015.

       d. On July 12, 2015, Dr. Johnston attempted to turn in a fraternization
       exemption form to her supervisor.

       e. The DOC conducted an investigation into Dr. Johnston’s relationship with
       Nigl, which revealed that the first telephone call occurred on January 27, 2015
       after exchanging several letters, some of which were sexual. By the end of the
       phone call Dr. Johnston tells Nigl she is falling in love with him and Nigl tells
       Dr. Johnston he loves her.

       f. The DOC investigation found that Dr. Johnston registered an account with


                                              22
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 23 of 54




      the prison phone system under the alias “Cassie Fox,” and on January 30,
      2015, Nigl placed the first direct call. On February 28, 2015, Dr. Johnston
      and Nigl engaged in a sexually explicit conversation.

      g. The DOC investigation found Nigl was in possession of numerous cards
      and letters sent by Dr. Johnston, and some of the cards ended with “Sweet
      dreams, I love you baby,” “Love Cass,” “Your loving wife,” “Please come home,
      you are my heart,” “Love your wife.” Several of the letters were about Dr.
      Johnston being able to finally openly talk about their relationship with her
      family, sexually explicit topics, and wanting nothing more in her life than to
      be Nigl’s wife. Nigl also had numerous pictures of Dr. Johnston, pictures of
      the inside of her home, her family and of Dr. Johnston in her under garments,
      partially nude, and in sexually suggestive poses.

      h. On October 26, 2015, Dr. Johnston, in an interview with a DOC
      investigator described her relationship with Nigl as a “courtship.” Respondent
      also admitted that she was aware of the DOC’s fraternization policy and that
      she used the name “Cassie Fox” to hide her identity because she was “nervous
      at first.”

      i. On May 27, 2016, Dr. Johnston admitted in an interview with a DSPS
      investigator that she had an ongoing romantic relationship with Nigl and he
      does not have a mental disorder based on her evaluation. She admitted that
      Nigl’s visits were therapeutic in nature, but not treatment for any mental
      disorder. Dr. Johnston also admitted Nigl kissed her after a session on her last
      day and she also had at least one sexual fantasy about Nigl before leaving the
      institution.

      j. During the interview Dr. Johnston admitted that she received a letter from
      Nigl, she agreed to be in a romantic relationship with Nigl, and she used a fake
      identity to speak with Nigl. She admitted that she plans to marry Nigl, and
      she believes there is nothing unethical about her relationship with Nigl and
      does not believe that there is a power imbalance between them.

      k. In resolution of the matter, Dr. Johnston consented to the entry of the
      Conclusions of Law in the stipulation and the Order.

      The final order included the following conclusions of law: (1) “[b]y the conduct

described in the Findings of Fact, Dr. Johnston, engaged in unprofessional conduct with a

client in violation of Wis. Admin Code § PSY 5.01(14)(a) and (b)”; and (2) “[a]s a result


                                            23
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 24 of 54




of the violations, Dr. Johnston, is subject to discipline pursuant to Wis. Stat § 455.09(1)(g).”

The order accepted the stipulation signed by plaintiff, suspended plaintiff’s license for one

year, prohibited plaintiff from practicing psychology during the suspension, set conditions

to be met after the suspension and assessed costs to plaintiff in the amount of $2,332.

        To defendant Wagner’s knowledge, plaintiff never suggested, requested or proposed

any changes to the stipulation or the decision and final order. (Plaintiff says that she

requested “advice and help from Wallock and Henderson, who dismissed her and told her

to seek legal counsel, but she does not dispute that she never requested or proposed changes

to the documents that she signed.)          Plaintiff has not fulfilled the conditions for

reinstatement of her license related to obtaining a mentor and undergoing an evaluation by

a health-care professional.



           I. Defendant Hautamaki’s Report to DSPS About Marriage Request

        In December 2016, inmate Nigl submitted a request to marry plaintiff. Along with

the request was a letter from plaintiff who stated that they were betrothed by a traditional

Hebrew marriage covenant as of November 2015. She added that after one year of the

Hebrew covenant, they were free to marry. The deputy warden, defendant Hautamaki,

contacted DSPS regarding this new information and was advised to submit a complaint to

DSPS.

        On January 9, 2017, defendant Hautamaki completed and submitted a complaint to

DSPS.     Hautamaki later learned that DSPS screened the complaint and opened an



                                              24
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 25 of 54




investigation. DSPS investigator Alicia Nall contacted Hautamaki regarding the marriage

request, and Hautamaki provided the following information: (1) the marriage request had

been denied by the warden because several conditions were not met, one being that plaintiff

was not on the visiting list for the inmate; (2) an appeal of the warden’s decision to deny the

marriage request was filed, but unlikely to be successful because the conditions had not been

met; and (3) Hautamaki would contact Nall if plaintiff was approved to be on the visitor’s

list or if the marriage occurred. In a letter dated November 29, 2017, the DSPS Division

of Legal Services and Compliance advised that the complaint had been investigated and the

board had closed the case for insufficient evidence. Hautamaki had no further involvement

with plaintiff’s licensure. (Plaintiff says that Hautamaki contacted a DSPS monitor on

August 23, 2017 to report that plaintiff’s website may in violation of the stipulation, but she

has not presented evidence to support this fact apart from her own speculation. In fact,

DSPS emails attached to plaintiff’s affidavit show that the complaint about the website came

from “Wayne G;” there is no mention of Hautamaki with respect to plaintiff’s website.)



                                         OPINION

                  A. Substitution of Defendant Crim for Defendant Ross

       In conjunction with her brief in opposition to defendants’ motions for summary

judgment, plaintiff filed a motion asking the court to substitute the current DSPS secretary,

Dawn Crim, for defendant Ross under Fed. R. Civ. P. 25(d), which provides that a public

officer’s successor is automatically substituted as a party. Defendants do not oppose the



                                              25
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 26 of 54




motion to the extent that plaintiff seeks to dismiss all claims against defendant Ross and

name Crim as a defendant in her official capacity.          Although plaintiff was given an

opportunity to reply to defendants’ interpretation of her request, she did not do so. In any

event, it appears that defendants have correctly interpreted plaintiff’s claim against Crim.

       A plaintiff may sue a state actor in his personal capacity for damages or in his official

capacity for prospective injunctive relief. Seminole Tribe of Florida v. Florida, 517 U.S. 44,

54 (1996) (Ex parte Young, 209 U.S. 123 (1908) permits federal jurisdiction over claims

seeking prospective injunctive relief to remedy ongoing violation of federal law); Kentucky

v. Graham, 473 U.S. 159, 165-67 and n.14 (1985); Greenawalt v. Indiana Department of

Corrections, 397 F.3d 587 (7th Cir. 2005). Plaintiff was allowed to proceed on both

individual and official capacity claims that defendant Ross improperly suspended her

psychological license in violation of her right to freedom of intimate association and without

following procedures required under the due process clause. Dkt. #18. However, she alleges

in her second amended complaint, dkt. #41 at ¶ 12, and states in her brief in response to

defendants’ motions for summary judgment, dkt. #123 at 3, that she is suing Ross solely in

his official capacity for purposes of injunctive relief. Accordingly, plaintiff’s motion to

substitute Crim for defendant Ross will be granted. Crim will be added as a defendant in her

official capacity, and defendant Ross will be dismissed.

       For the sake of completeness, I note that even if plaintiff intended to proceed on her

individual capacity claims against defendant Ross, those claims fail on their merits. Plaintiff

bases her freedom of intimate association and procedural due process claims against Ross on



                                              26
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 27 of 54




his failure to intervene on her behalf and find in her favor after she filed a complaint against

defendant Wallock on June 15, 2016, regarding Wallock’s allegedly inappropriate conduct

at plaintiff’s May 27, 2016 interview. As discussed below, I find that the suspension of

plaintiff’s professional license did not violate her right to freedom of intimate association

and that she was not denied procedural due process during the licensing investigation or

suspension process. Therefore, Ross cannot be held liable for failing to intervene to stop the

suspension or correct or remedy the conduct of any other defendant. Fillmore v. Page, 358

F.3d 496, 506 (7th Cir. 2004) (“[T]there was no constitutionally impermissible failure to

intervene because there was no violation that compelled intervention.”); Long v. Hammer,

2017 WL 3403796, at *7 (W.D. Wis. Aug. 8, 2017), aff’d, 727 Fed. Appx. 215 (7th Cir.

2018) (“[D]efendants cannot be liable for failing to intervene when there was no underlying

constitutional violation for them to prevent.”). Moreover, defendant Ross, like the other

defendants would be entitled to qualified immunity.



                             B. Freedom of Intimate Association

       Plaintiff was granted leave to proceed on claims that defendants took the following

actions against her because of her relationship with Nigl, in violation of her right to freedom

of intimate association: (1) defendants Jess and Morgan terminated her for allegedly

violating DOC’s fraternization policy (Executive Directive #16); (2) defendants Wallock,

Schroeder and Wagner took action to suspend her professional license for alleged violations

of Wis. Admin. Code § PSY 5.01(14); and (3) defendants Meisner and Hautamaki filed



                                              27
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 28 of 54




allegedly false licensing complaints against her under § PSY 5.01(14).

       In her brief in response to defendants’ motions for summary judgment, plaintiff raises

an additional challenge to Executive Directive #16 as overbroad on the ground that it

prohibits even prisoner-staff relationships that do not have an impact on DOC security or

operations and as impermissibly vague because it fails to adequately set forth the prohibited

conduct, potential disciplinary measures or guidelines for exceptions. However, apart from

requesting as relief that the fraternization policy be struck as impermissibly vague and

overbroad, plaintiff did not state a constitutional overbreadth claim with respect to the

policy and was not allowed to proceed on such a claim. Therefore, I have not considered

those arguments.

       Moreover, as explained in more detail below, defendants are entitled to qualified

immunity with respect to their actions taken pursuant to DOC’s fraternization policy, which

no court has found to be unconstitutionally broad or void for vagueness. In fact, in

considering the fraternization policy in a previous lawsuit in which inmate Nigl challenged

the denial of his request to marry plaintiff, the Court of Appeals for the Seventh Circuit

recognized that the policy “is designed to eliminate any potential conflict of interest or

impairment of the supervision and rehabilitation that Department employees provide

inmates.” Nigl, 940 F.3d at 330-31. Although that case post-dates the events in this

lawsuit, defendants would not have any reason to believe that they were enforcing an

unconstitutionally broad policy at the time they enforced it against plaintiff.

       I will address plaintiff’s intimate association claims separately below.



                                             28
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 29 of 54




1. Applicable legal standard

       The due process clause of the Fourteenth Amendment protects the freedom of

intimate association, which is the right to enter into and maintain certain intimate human

relationships and receives protection as “a fundamental element of personal liberty.”

Montgomery v. Stefaniak, 410 F.3d 933, 937 (7th Cir. 2005) (quoting Roberts v. United

States Jaycees, 468 U.S. 609, 617-18 (1984)). The parties do not dispute that plaintiff’s

romantic relationship with Nigl qualifies for constitutional protection. See, e.g., Christensen

v. County of Boone, Illinois, 483 F.3d 454, 463 (7th Cir. 2007)(holding that right applies

whether or not participants are married).

       As an initial matter, the United States Supreme Court “has limited the reach of the

substantive component of the due-process guarantee to cases involving abuse of

governmental power so arbitrary and oppressive that it shocks the conscience.” Catinella v.

County of Cook, Illinois, 881 F.3d 514, 519 (7th Cir. 2018). “[O]nly the most egregious

official conduct can be said to be arbitrary in the constitutional sense.” County of

Sacramento v. Lewis, 523 U.S. 833, 846 (1998). The facts in this case are not of the type

that courts have found to shock the conscience. See, e.g., id. at 855 (officer engaged in

high-speed automobile chase with reckless indifference to life of suspect that resulted in

suspect’s death did not shock the conscience); Christensen, 483 F.3d at 465 (deputy who

intentionally stalked and harassed plaintiffs specifically to interfere with their intimate

relationship did not shock the conscience ); Wiswell v. Abbott, No. 08-3093, 2008 WL

5100471, at *2 (C.D. Ill. 2008) (assistant state attorney did not shock the conscience by



                                              29
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 30 of 54




demanding that counselor terminate relationship with boyfriend as condition of being able

to testify in criminal court proceedings). Cf. Rochin v. California, 342 U.S. 165, 172-73

(1952) (recognizing conscience-shocking due-process violation involving forcible pumping

of criminal suspect’s stomach). Even if unfair, defendants’ alleged conduct in this case is far

from conscience shocking. Catinella, 881 F.3d at 519 (finding same in case in which county

allegedly fired plaintiff and trumped up charges against him for refusing to cooperate in

investigation regarding contract bidding process).

       Generally, if a government policy or decision imposes a direct and substantial burden

on an intimate relationship, it is subject to strict scrutiny, meaning the government must

demonstrate a compelling state interest that bears a close connection to the challenged policy

or decision. Zablocki v. Redhail, 434 U.S. 374, 383-87 (1978); Montogmery, 410 F.3d at

937-38. If the policy or decision does not impose a direct and substantial burden, it is

subject only to rational basis review and will be upheld if the reviewing court finds that it

rationally furthers a legitimate government interest. Id. The rational relationship standard

is highly deferential and presumes that government actions are reasonable.

       However, in cases in which a prison regulation or policy decision allegedly impinges

on an intimate relationship, the question is whether the regulation or decision “is reasonably

related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987); Nigl

v. Litscher, 940 F.3d 329, 333 (7th Cir. 2019); Riker v. Lemmon, 798 F.3d 546, 551 (7th

Cir. 2015). See also Siddiqi v. Leak, 880 F.2d 904, 909 (7th Cir. 1989) (Turner test applies

to prison policy decisions as well as prison regulations). Recognizing that “courts are



                                              30
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 31 of 54




ill-equipped to deal with the increasingly urgent problems of prison administration and

reform,” the Supreme Court set out “to formulate a [comprehensive] standard of review for

prisoners’ constitutional claims that is responsive both to the policy of judicial complaints

and [to] the need to protect constitutional rights.” Turner, 482 U.S. at 84 (internal

citations omitted). The Court of Appeals for the Seventh Circuit has made clear that the

standard is the same regardless whether the rights of prisoners or of nonprisoners are at

stake. Nigl, 940 F.3d at 333 n.2 (citing Keeney v. Heath, 57 F.3d 579, 581 (7th Cir.

1995)); Riker, 798 F.3d at 552 (citing same). In Turner, the Supreme Court directed courts

to consider four factors in deciding whether a prison regulation or policy decision is

reasonably related to a legitimate penological interest:

       1. whether there was a rational connection between the official’s decision and
          the legitimate penological interest put forward to justify it;

       2. whether alternative means of exercising the right to intimate association
          remained open to the plaintiff;

       3. what impact accommodation of the asserted right would have on guards
          and other inmates; and

       4. whether obvious, easy alternatives existed to accommodate the plaintiff’s
          rights at de minimis cost to valid penological interests, tending to show
          that the denial was an exaggerated response to prison concerns.

Turner, 482 U.S. at 89-91.

       Although the parties agree that Zablocki provides the correct standard for assessing

the DSPS’s enforcement of § PSY 5.01(14), they disagree about which legal standard applies

to the actions taken by defendants Jess and Morgan in enforcing DOC’s anti-fraternization

policy. Noting that the fraternization policy is a prison-related regulation, plaintiff argues


                                             31
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 32 of 54




that the Turner analysis applies to the decision to terminate her. On the other hand,

defendants contend that the Court of Appeals for the Seventh Circuit and other federal

appellate courts have used the Zablocki framework to address claims brought by public

employees, including corrections employees, claiming interference with an intimate

association. E.g., Montgomery, 410 F.3d 933 (probation officer terminated for purchasing

car for fiancé from parolee she supervised); Keeney, 57 F.3d at 580-81 (correction officer

terminated for violating anti-fraternization rule regarding marriage to inmate); Akers v.

McGinnis, 352 F.3d, 1030, 1039-40 (6th Cir. 2003) (corrections employees fired for

personal relationships with prisoners under fraternization policy). In particular, defendants

rely on Keeney for the view that regulations or polices that prohibit all inmate marriages or

intimate relationships implicate an intermediate level of review under Turner, whereas only

placing a burden on marriage or an intimate relationship, such as not allowing romantic

relationships between employees and inmates, implicates Zablocki and a rational basis

review. However, there is no direct authority in this circuit for the distinction that

defendants draw.

       In Montgomery, 410 F.3d at 938, the court applied the rational basis test, but the

case is not directly on point because it involved a rule prohibiting probation officers from

conducting business with companies employing their probationers. The facts in Keeney are

closer to those in this case. In Keeney, 57 F.3d at 580, the court of appeals found it

significant that defendants did not forbid a correctional officer plaintiff to marry or to marry

the specific inmate in question; “they merely made it more costly for her to marry him, the



                                              32
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 33 of 54




cost being the loss of her job, or more precisely the loss of whatever margin made it a better

job for her than any other that she could get.” The court went on to hold that prison

officials could impose such a burden “only if they had some justification,” but not “as much

justification as they would need if, as in Turner v. Safley, they were actually forbidding

marriage.” Id. at 581. Defendants have interpreted this reasoning as support for applying

a rational basis review to fraternization policies like the one at issue in this case. However,

Keeney does not make this distinction clear. In fact, after making the statement above, the

court cited several cases setting forth the reasonableness standard, e.g., Washington v.

Harper, 494 U.S. 210, 223 (1990); Thornburgh v. Abbott, 490 U.S. 401, 410 (1989), and

stated that it “consider[ed] the facts of [the] case in light of that standard.” Id. Although

the court of appeals noted that the anti-fraternization policy was less arbitrary than the

policy in Turner, the policy did not appear to apply a different standard. In fact, in more

recent cases citing Keeney as an example of the contours of an inmate’s right to marry, the

court of appeals has applied the Turner analysis without distinguishing between regulations

that prohibit marriage and those that burden it. E.g., Nigl, 940 F.3d at 333 and n.2 (one-

time denial of inmate’s request to marry former prison psychologist); Riker v. Lemmon, 798

F.3d 546, 553-54 (7th Cir. 2015) (denial of former prison employee’s request to marry

inmate). Accordingly, it would seem that Turner provides the appropriate standard of review

for plaintiff’s claims against defendants Jess and Morgan.

       In any event, the dispute is not dispositive. As discussed in further detail below, I

find that plaintiff’s claims against Jess and Morgan fail even under the stricter Turner



                                              33
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 34 of 54




standard. In addition, I find that all of the defendants are entitled to qualified immunity.



2. Termination from DOC

       Plaintiff alleges that the decision that defendants Jess and Morgan made to terminate

her from DOC violated her right to intimate association with Nigl. However, contrary to

her claim, defendants’ asserted reason for plaintiff’s termination—violating the fraternization

policy set forth in Executive Directive no. 16—is reasonably related to a legitimate

penological interest, namely the safe and secure supervision and rehabilitation of inmates.

See Reed v. Kemper, 673 Fed. Appx. 533, 536 (7th Cir. 2016) (“Penological interests

include prison security, crime deterrence, rehabilitation, and resource allocation.”).

       According to the uncontradicted opinions of defendants Jess and Meisner, who are

both responsible for correctional security and safety, any relationship between an employee

and inmate creates a security risk for the department because the employee is privy to

confidential security information, and the more contact between an employee and inmate,

the greater the risk. Similarly, the court of appeals has recognized that “[t]he Department’s

fraternization policy ‘is designed to eliminate any potential conflict of interest or impairment

of the supervision and rehabilitation’ that Department employees provide inmates.’” Nigl,

940 F.3d at 331. Further, courts must give “substantial deference to the professional

judgment of prison administrators, who bear a significant responsibility for defining the

legitimate goals of a corrections system and for determining the most appropriate means to

accomplish them.” Van den Bosch v. Raemisch, 658 F.3d 778, 786 (7th Cir. 2011) (quoting



                                              34
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 35 of 54




Overton v. Bazzetta, 539 U.S. 126, 132 (2003)).

       Here, the undisputed facts show that after learning about a possible relationship that

plaintiff was having with an inmate, defendant Jess spoke with her supervisor, defendant

Morgan, and placed plaintiff on administrative leave pending an investigation in October

2015. An investigatory interview conducted by non-defendant corrections employees on

October 26, 2015, revealed that plaintiff was in a romantic relationship with inmate Nigl

and that they had communicated by phone and mail after she left Waupun. She also

reported using the prison phone system account under an alias to speak with Nigl.

       It is also undisputed that when plaintiff started working at DOC in July 2015, she

submitted a request for an exemption, checking the box entitled “Other—Clearly Define

Relationship (explain how you met, the length of the relationship, and the purpose of the

relationship)” and noting only that “met at WCI approximately 04/13. Relationship -

Professional.” Her supervisor, Dr. Ankarlo, refused to process the request and was later

disciplined for failing to do so. However, plaintiff did not submit an exemption request to

another supervisor or otherwise alert anyone to her relationship or to Ankarlo’s refusal to

process her exception request at that time, choosing instead to continue an intimate

relationship that violated the fraternization policy. (Plaintiff informed others of Dr.

Ankarlo’s violation of the policy and his alleged harassment of her, including filing a formal

complaint against him, only after defendant Jess learned of plaintiff’s relationship with Nigl.)

       Defendants Jess and Morgan placed plaintiff on administrative leave pending an

investigation. From plaintiff’s admission that she was in a relationship with Nigl and the



                                              35
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 36 of 54




results of the investigation, Jess believed, and Morgan agreed, that plaintiff had knowingly

conducted an unapproved relationship with an offender during her employment as a PREA

psychologist at the DOC central office. Jess found that plaintiff’s failed attempt to submit

the form to her supervisor and the information she provided on the form did not comply

with the requirements for an exception under Executive Directive #16.

       Plaintiff blames the policy violation on Dr. Ankarlo, arguing that requests for

exceptions must be submitted to the immediate supervisor and nothing in the policy says

that the request must be submitted to another party in the event that the immediate

supervisor fails to accept or process the request. However, as defendants point out, the

policy makes clear that there is “no automatic exemption from the policy or immediate

authorization for contact” and that a “letter from the Division Administrator will be the only

authorization for exemptions.” Contrary to plaintiff’s assertion, the policy required her to

obtain approval from the division administrator in order to continue her relationship with

Nigl. The fact that Dr. Ankarlo acted incorrectly did not relieve plaintiff of her duty to

comply with the directive.

       Citing state personnel requirements regarding employee discipline, plaintiff argues

that there was no DOC 1271 investigation, that she was not provided progressive discipline

and defendants failed to prepare a summary memorandum identifying disciplinary

comparators showing that the infraction warranted termination. See Purtue v. Wisconsin

Dept. of Corrections, 963 F.3d 598, 600-01 (7th Cir. 2020) (describing DOC progressive

discipline policy). However, because plaintiff was a probationary and project or contract



                                             36
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 37 of 54




employee without permanent status, the progressive discipline policy and procedure did not

apply to her. Wis. Stat. § 230.34(1)(a) (vers. eff. Jul. 14, 2015 to Jun. 30, 2016).

       Plaintiff also points to defendant Jess’s admission that DOC has approved an

exception for some preexisting relationships between inmates and prison employees, such

as in a case in which a parent works for the department and a child becomes incarcerated at

another institution. However, plaintiff did not properly request an exception, and even if

she had, her situation is quite different because she did not have a relationship with Nigl

that predated either her association with the department or his incarceration. Plaintiff met

Nigl while she was working as a therapist at the institution in which he was incarcerated.

Although plaintiff and Nigl vehemently deny entering into a romantic relationship while she

was employed at Waupun, they began their relationship immediately afterwards, while she

was employed at the Wisconsin Resource Center. Although plaintiff argues that all of her

communication with Nigl took place “outside” of her DOC employment, the Wisconsin

Resource Center is jointly managed by the Department of Health Services and the

Department of Corrections to provide mental health services to inmates across the state.

Moreover, plaintiff admitted to having a relationship with Nigl while she was employed at

the central office and evidence collected during the Redgranite investigation confirmed that

fact. For example, numerous photographs of plaintiff dated after July 2015 were found in

Nigl’s cell.

       In any event, considering the extensive evidence regarding plaintiff’s relationship with

Nigl, her attempts to keep it confidential and her failure to disclose the relationship in the



                                              37
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 38 of 54




manner required by department policy, a reasonable jury could not find that defendants Jess

and Morgan unreasonably concluded that plaintiff violated the fraternization policy or that

their decision to terminate her was exaggerated under the circumstances. Executive Directive

#2 states that fraternization with offenders, including sharing personal information,

providing or receiving goods or services, displaying favoritism, engaging in a personal

relationship and failing to report solicitation by an offender are serious acts of misconduct

that can result in termination. “Taking steps to [stop and] prevent this type of conduct from

recurring in the future is rationally related to defendants’ interests in maintaining a secure

prison capable of effectively monitoring inmate contacts and in promoting respect for its

rules.” Nigl, 940 F.3d at 334-35 (finding same with respect to warden’s decision to deny

Nigl’s one-time request to marry plaintiff).

       Plaintiff also cannot satisfy the remaining Turner factors. Contrary to plaintiff’s

assertion, the fraternization policy does not place a complete ban on all of plaintiff’s intimate

relationships or prohibit her from having relationships with a large percentage of the

population.    Keeney, 57 F.3d at 580 (fraternization policy provides very minimal

interference to employee relationships). Alternative means of exercising her right to intimate

association remained open to plaintiff because she could have properly notified her superiors

by submitting a request for an exception, and if the request had been denied, she could have

chosen to find new employment. Plaintiff argues that neither Jess nor Morgan offered her

the choice to give up Nigl or give up her job, but she had been violating the policy for several

months by the time they learned about her relationship and decided to terminate her.



                                               38
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 39 of 54




Plaintiff also suggests that Jess could have transferred Nigl, but it is not clear how moving

Nigl from Redgranite to another institution within the DOC would address the valid

penological interests at stake. Plaintiff was a PREA psychologist in the central office working

on a project that affected all of DOC’s institutions.

       In any event, even if defendants could have taken other actions to deal with plaintiff’s

relationship or sanction her, Turner does not impose a least restrictive alternative test, and

defendants are entitled to substantial deference in determining the most effective means of

accomplishing their legitimate penological goals. Nigl, 940 F.3d at 335. As discussed above,

accommodating plaintiff’s right to be in an intimate relationship with Nigl while she was

employed would pose security risks and negatively affect the supervision and rehabilitation

of inmates.   Plaintiff has not shown that any obvious or easy alternative existed to

accommodate her right that would have posed only a de minimis cost to the valid

penological interests of the department. Accordingly, defendants Jess and Morgan are

entitled to summary judgment with respect to plaintiff’s claim against them.



3. DSPS enforcement of licensing regulation

       Plaintiff argues that the DSPS defendants (Wallock, Wagner and Schroeder) directly

and substantially interfered with her right to associate intimately with inmate Nigl when

they enforced Wis. Admin Code § PSY 5.01(14) against her, subjecting their actions to strict

scrutiny under Zablocki, 434 U.S. at 383-87. I disagree in both respects.

       Section PSY 5.01(14) provides that complaints regarding engaging in romantic or



                                              39
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 40 of 54




sexual conduct with a former client within two years of termination of the professional

relationship shall be investigated and lead to disciplinary proceedings. See also Wis. Stat.

§ 455.09(1)(g) (examining board may suspend a license for up to one year for violation of

rule of professional conduct). Although the regulation has an incidental effect on certain

intimate relationships for a limited period of time, it does not prohibit all relationships or

target or penalize a person’s fundamental interest in intimate association. Cf. Zablocki, 434

U.S. at 387 (requirement that non-custodial parents obtain court permission before any

remarriage is direct and substantial interference); Loving v. Virginia, 388 U.S. 1 (1967)

(total ban on marriage outside one’s ethnic group is direct and substantial interference). As

the Court of Appeals for the Seventh Circuit has made clear, “[t]he Constitution prevents

fundamental rights from being aimed at; it does not, however, prevent side effects that may

occur if the government is aiming at some other objective.” Christensen v. County of Boone,

IL, 483 F.3d 454, 463 (7th Cir. 2007). Therefore, plaintiff’s claim is subject to a rational

basis review.

       The rational relationship standard is highly deferential and presumes that government

actions are reasonable. The Psychology Examining Board’s rules of professional conduct,

which include § PSY 5.01, further a legitimate government interest, namely protecting the

health, safety and welfare of clients or patients. Nigl, 940 F.3d at 331 (noting purpose of

rule); Bar-Av v. Psychology Examining Board, 2007 WI App 21, ¶ 11, 299 Wis. 2d 387,

399, 728 N.W.2d 722, 728 (same). In this case, the undisputed facts show that the DSPS

defendants responded to a complaint that plaintiff had entered into a romantic relationship



                                             40
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 41 of 54




with an inmate to whom she had provided professional services while employed as a prison

psychologist. DSPS conducted an investigation that revealed that inmate Nigl had been

assigned to plaintiff’s caseload at Waupun, that plaintiff had met with him on nine occasions

for which she had generated clinical contact notes and that the two had developed an

ongoing romantic relationship very soon after plaintiff left Waupun (i.e., within the two year

period prohibited by the regulation). Plaintiff’s clinical notes discussed Nigl’s mental health

classification, diagnoses and treatment. During the investigatory interview, plaintiff also

admitted that she had used techniques like “scaling” and “value card sorting” during some

of those visits and had helped Nigl work through some family issues, actions that a

reasonable jury could find to be evidence of a professional relationship.          Therefore,

defendants’ investigation of plaintiff’s conduct and the steps they took address it were

consistent with the stated purpose of the rule and rationally related to their interest in

protecting the safety and welfare of clients receiving psychological services at the prison.

       Plaintiff devotes a large section of her brief to explaining away the contents of her

notes and their significance and generally contradicting the findings of DSPS. Specifically,

she argues that her relationship with Nigl was permissible under the administrative code

because he was never really her patient or client, he was not mentally ill and prison

psychology is different than other forms of practice because the therapists can meet with

inmates for informational or other reasons. For example, she points out that Nigl was often

classified as MH-0, or not mentally ill, and therefore would not be on a mental health

caseload or require follow up in the psychological services unit per DOC policy. Plaintiff



                                              41
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 42 of 54




contends that Nigl did not meet the American Psychological Association’s definition of

“client,” which is “a person receiving treatment or services, especially in the context of

counseling or social work.”        She also argues that she did not provide him with

“psychotherapy” as that term is defined under Wisconsin law: “the use of learning,

conditioning methods and emotional reactions in a professional relationship to assist persons

to modify feelings, attitudes and behaviors which are intellectually, socially or emotionally

maladjustive or ineffectual.” Wis. Stat. § 455.01(6).

          However, even if plaintiff’s points can be considered valid, these arguments are not

dispositive of her constitutional claim. As discussed at length in conjunction with her

procedural due process claim below, plaintiff signed a stipulation and final decision and

order, which found as fact that she provided treatment to Nigl, an inmate on her caseload,

on eleven dates from May 13, 2013 to January 9, 2015. If plaintiff believed that she did not

violate the administrative code, her recourse was to proceed to a hearing at which she could

make a formal record and challenge the validity of the rule and then appeal any adverse

decision. Wis. Stat. §§ 227.40(2) (vers. eff. Mar. 2, 2016 to Dec. 15, 2018), 227.42(1)

(vers. eff. Apr. 1, 2014 to Jun. 30, 2018) and 227.52 (vers. eff. Jun. 30, 2016 to Nov. 26,

2019). Plaintiff chose not to do any of these things and signed the stipulation presented to

her without proposing any modifications. Accordingly, defendants Wallock, Wagner and

Schroeder are entitled to summary judgment with respect to plaintiff’s intimate association

claims.




                                               42
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 43 of 54




4. Filing of licensing complaints

        Plaintiff alleges that defendants Meisner and Hautamaki filed licensing complaints

against her in an effort to prevent her visitation with and marriage to Nigl. As an initial

matter and for the reasons explained above, the enforcement of Wis. Admin. Code § PSY

5.01(14) does not interfere directly or substantially with plaintiff’s right to intimate

association and is rationally related to a legitimate government interest. It follows, therefore,

that reports or complaints filed pursuant to that rule do not burden plaintiff’s right to

intimate association.

       Although plaintiff contends that Meisner and Hautamaki “had it in for her” and

retaliated against her for exercising her constitutional right to intimate association, she

presents no evidence in support of these contentions apart from her and Nigl’s speculation

about defendants’ motives and what she considers to be suspicious timing between

defendants’ reports and the visitation and marriage requests.             As discussed below,

defendants’ actions were consistent with the stated purpose of the rule and reasonably

related to legitimate government interests. (Plaintiff cites the standard for First Amendment

retaliation claims regarding protected speech. E.g., Mount Healthy City School District

Board of Education, 429 U.S. 274 (1977); Kidwell v. Eisenhower, 679 F.3d 957, 964-65

(7th Cir. 2012). However, plaintiff was not allowed leave to proceed on a First Amendment

retaliation claim. As explained in this court’s screening order, the First Amendment does not

apply to claims alleging a violation of the right to intimate association. Dkt. #18 at 7).

       Defendant Meisner’s only involvement with plaintiff was to institute the investigation



                                               43
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 44 of 54




conducted by Wesner at Redgranite, which located evidence in Nigl’s cell and prison phone

records that showed substantial and intimate contact between plaintiff and Nigl soon after

she left Waupun. Although there was no evidence that plaintiff had a physical relationship

with Nigl at Waupun, the evidence showed that she began a romantic relationship with him

very soon after she left the institution. On the basis of the evidence gathered during the

investigation, Meisner believed that plaintiff had acted inappropriately as a therapist and

possibly in violation of her license. Thus, on December 8, 2015, he submitted a complaint

to DSPS, which ultimately led to the suspension of plaintiff’s license in August 2016. After

plaintiff requested approval to marry plaintiff in December 2016, defendant Hautamaki,

Meisner’s deputy warden, contacted DSPS about the request and was advised to submit a

complaint. She completed and submitted a complaint to DSPS on January 9, 2017.

       Whatever Meisner and Hautamaki may have thought of plaintiff personally or of her

relationship with Nigl, these defendants had reasonable and justifiable grounds to make a

report to DSPS. Plaintiff had been assigned as Nigl’s therapist and there was tangible

evidence (photographs, letters and telephone conversations) that plaintiff and Nigl had

entered into a romantic relationship at least by the end of January 2015. As officials

responsible for the safety of inmates and the overall security of the prison, it would be within

their duty to report suspected misconduct by a prison psychologist. Further, DSPS and not

DOC has the authority to investigate complaints and issue sanctions regarding psychological

licenses. Neither Meisner nor Hautamaki had the authority to determine whether plaintiff

had provided professional services to plaintiff or to decide whether her license should be



                                              44
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 45 of 54




suspended. Accordingly, both defendants of these defendants are entitled to summary

judgment with respect to plaintiff’s claims against them.



                                C. Procedural Due Process

       The parties agree that plaintiff had a constitutionally protected property interest in

maintaining her psychological license and cannot be deprived of that interest through a

disciplinary sanction without due process. Simpson v. Brown County, 860 F.3d 1001, 1006

(7th Cir. 2017) (“Government-issued licenses to perform certain types of work that allow

the license holders to earn their livelihoods are a form of government-created property.”);

Abcarian v. McDonald, 617 F.3d 931, 942 (7th Cir. 2010) (discussing physician’s property

interest in blemish-free medical license); Fleury v. Clayton, 847 F.2d 1229, 1232 (7th Cir.

1988) (property interest in medical license). Due process “is flexible and requires only such

procedural protections as the particular situation demands.” Riano v. McDonald, 833 F.3d

830, 834 (7th Cir. 2016) (citation and quotation marks omitted). “The cornerstone of due

process is notice and the opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’” Grant v. Trustees of Indiana University, 870 F.3d 562, 571 (7th Cir. 2017)

(quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). “Many state and local licensing

schemes provide procedural protections that are far more elaborate than due process

requires.” Simpson, 860 F.3d at 1006.

       When faced with a deprivation of employment opportunities or termination, public

employees are “entitled to notice of the charges against [them], an explanation of the



                                             45
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 46 of 54




employer’s evidence, and an opportunity to present [their] side of the story.” Cleveland

Board of Education v. Loudermill, 470 U.S. 532, 546 (1985). While some pre-termination

hearing is necessary, it need not be elaborate. Id. at 545 (“In general, ‘something less’ than

a full evidentiary hearing is sufficient prior to adverse administrative action.”) (quoting

Mathews, 424 U.S. at 343)).

       In this case, plaintiff was provided notice of the charges against her and an

opportunity to present her side of the story during a three-hour interview. She also was

offered the opportunity to proceed with a formal hearing process, but she chose to waive that

right by signing a stipulation agreeing to a one-year suspension of her license. Plaintiff

agrees that she was provided timely and adequate notice, but she argues that defendant

Wallock did not allow her to bring an attorney to the investigatory interview, did not

provide her discovery or the right to inspect the state’s evidence (in particular, inmate Nigl’s

psychological records) at the interview, was biased against her because he refused to accept

her answers for what they were and coerced her into signing the stipulation because he

threatened harsher penalties if she contested the discipline. Plaintiff’s claims against

defendant Schroeder and Wagner (and previously, Ross) are based on her contention that

these defendants should have known about Wallock’s conduct because of the complaint she

made to Ross, but that they failed to intervene to stop or prevent it.

       As evidence that Wallock denied her any legal representation at the interview,

plaintiff points out that in response to her email asking about bringing her supervisor as a

witness, Wallock stated that she should not bring anyone with her. However, plaintiff did



                                              46
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 47 of 54




not ask Wallock whether she could bring an attorney with her to the interview or consult with

one during the interview, and a reasonable jury would not conclude from Wallock’s response

to her general question about witnesses that he was denying her legal representation. In any

event, the due process clause does not guarantee plaintiff the right to counsel at an

investigatory administrative proceeding. Even indigent plaintiffs have “no right to appointed

counsel or other free legal advice in civil litigation, let alone in civil administrative

proceedings.” Fleury, 847 F.2d at 1233. See also Hannah v. Larche, 363 U.S. 420, 442-43,

446 (1960) (no constitutional right to counsel in non-adjudicatory fact-finding inquiry

conducted by federal agency). Further, plaintiff was informed of her right to consult an

attorney when she was presented with the draft stipulation. Although she says that she

could not afford an attorney, defendants had no duty to provide one for her and did not

prevent her from seeking legal counsel.

       Plaintiff says that just prior to the investigatory interview, she asked Wallock for an

opportunity to view the evidence against her. In response to plaintiff’s interrogatories,

Wallock said that he did not recall plaintiff making such a request but that he probably

would have denied it because in his experience, providing subjects of an investigation with

the evidence in advance provides them with an opportunity to craft misleading responses.

He would have been free to do so because, under Wisconsin law, the state is not required to

release investigatory documents during the course of an investigation.          Wis. Stat. §

19.36(10)(b) (setting out limitations on access to or disclosure of records and specifying

that there is no access to employee of “[i]nformation relating to the current investigation of



                                             47
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 48 of 54




a possible criminal offense or possible misconduct connected with employment by an

employee prior to disposition of the investigation.”); Kroeplin v. Wisconsin Department of

Natural Resources, 2006 WI App 227, ¶ 31, 297 Wis. 2d 254, 276, 725 N.W.2d 286, 296-

97 (“Wisconsin Stat. § 19.36(10)(b) codifies common law standards and continues our

tradition of keeping records related to misconduct investigations closed while they are

ongoing.”). See also Hannah, 363 U.S. at 445-46 (“[W]hen [administrative regulatory]

agencies are conducting nonadjudicative, fact-finding investigations, rights such as apprisal,

confrontation, and cross-examination generally do not obtain.”). Plaintiff has cited no

authority for the view that her procedural due process rights included having access to the

evidence against her during the state’s initial investigatory interview, before the case moved

forward to the hearing stage. Moreover, plaintiff does not say that she made any other

request to view the evidence against her or to exercise her right to a formal hearing prior to

signing the stipulation in which she waived those rights. Had plaintiff requested a hearing,

she would have had the right to appear with or without counsel, present and rebut evidence,

engage in discovery, subpoena and cross examine witnesses and present oral and written

arguments. Wis. Stat. §§ 227.44 and 227.45.

       Plaintiff also takes issue with what she considered coercive pressure from Wallock

while questioning her during the interview and later presenting the stipulation. However,

even if Wallock repeatedly asked plaintiff the same questions in an attempt to discern what

he may have considered to be the true answer, plaintiff had an opportunity to answer his

questions and present her side of the story. In fact, a review of the audio recording of the



                                             48
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 49 of 54




interview, dkt. #129, reveals that Wallock did not act in an obviously aggressive manner,

raise his voice or badger plaintiff with questions. See Scott v. Harris, 550 U.S. 372, 380-81

(2007) (“When opposing parties tell two different stories, one of which is blatantly contradicted

by the record [in this case a videotape], so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment.”).

Wallock gave plaintiff ample time to provide an answer or clarify her response. From the

record before the court, a reasonable jury would not conclude that Wallock intimidated or

coerced plaintiff during the interview. If, as plaintiff contends, she believed that Wallock

did not accept her answers and had already made up his mind that she was guilty, her

recourse was to proceed to a hearing at which she could make a formal record, challenge the

validity of the rule and appeal any adverse decision. Wis. Stat. §§ 227.40(2) (vers. eff. Mar.

2, 2016 to Dec. 15, 2018), 227.42(1) (vers. eff. Apr. 1, 2014 to Jun. 30, 2018) and 227.52

(vers. eff. Jun. 30, 2016 to Nov. 26, 2019). Plaintiff chose not to do any of these things and

signed the stipulation presented to her without proposing any modifications.

       Although plaintiff says that she felt she had no choice but to sign the stipulation or

face harsher punishment, the Court of Appeals for the Seventh Circuit has rejected similar

arguments, holding that “[a]n overbearing attorney does not violate the Due Process Clause

by stressing the grave consequences that may attend failure to bargain.” Fleury, 847 F.2d

at 1233 (rejecting arguments that Board’s attorney violated plaintiff’s due process rights by

threatening revocation or suspension of medical license unless plaintiff consented to censure

and not informing plaintiff of procedural rights under state law). As the court of appeals

explained in Fleury:

                                                 49
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 50 of 54




       The opportunity for a hearing is due process of law. If Fleury did not like the
       attorney’s offer, he had only to stand on his rights; if he thought that the
       Board would disregard the evidence, he still had to make his record and obtain
       review in state court if his fears should be realized. An attorney need not
       inform the adverse party of his procedural rights.

Id.

       I conclude, therefore, that plaintiff has failed to show that defendant Wallock violated

her right to procedural due process. I further conclude that because there was no underlying

constitutional violation for them to prevent or stop, defendants Schroeder and Wagner

cannot be held liable for failing to intervene. Fillmore, 358 F.3d at 506; Long, 2017 WL

3403796, at *7. Therefore, defendants Wallock, Schroeder and Wagner are entitled to

summary judgment with respect to plaintiff’s procedural due process claim against them.



                                  D. Qualified Immunity

       Government officials are entitled to qualified immunity unless their conduct violated

a federal statutory or constitutional right, and the unlawfulness of their conduct was “clearly

established at the time.” D.C. v. Wesby, 138 S. Ct. 577, 589 (2018). The doctrine protects

government officials from damages liability “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir. 2019) (quoting Estate of Clark

v. Walker, 865 F.3d 544, 549-50 (7th Cir. 2017)). The inquiry is two-fold: “(1) whether

the facts, taken in the light most favorable to the plaintiff[], show that the defendants

violated a constitutional right; and (2) whether that constitutional right was clearly



                                              50
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 51 of 54




established at the time of the alleged violation.” Gonzales v. City of Elgin, 578 F.3d 526,

540 (7th Cir. 2009). Whether a right was “clearly established” is grounded in the notion

of fair notice. Thus “[a] rule is too general if the lawfulness of the officer’s conduct ‘does not

follow immediately from the conclusion that [the rule] was firmly established.’” District of

Columbia v. Wesby, __ U.S. __, 138 S. Ct. 577 (2018) (quoting Anderson v. Creighton, 483

U.S. 635, 641 (1987)). The Court of Appeals for the Seventh Circuit recently reminded

courts that “clearly established law cannot be framed at a ‘high level of generality.’”

Campbell, 936 F.3d at 545 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).

Rather, “[e]xisting caselaw must dictate the resolution of the parties’ dispute,” meaning that

the “precedent must have placed the . . . constitutional question beyond debate.” Id.

Accordingly, courts must “[f]rame the constitutional right in terms granular enough to

provide fair notice.” Id.

       Although qualified immunity is an affirmative defense, once defendants raise it, “the

burden shifts to the plaintiff to defeat it.” Leiser v. Kloth, 933 F.3d 696, 701 (7th Cir.

2019). Although plaintiff cites several cases in support of her argument that her rights to

intimate association and procedural due process are well-established, she has not identified

any cases that would support a freedom of association or procedural due process claim under

circumstances similar to those in this case, and I have found none.

       With respect to her intimate association claims, plaintiff cites Keeney, 57 F.3d 579;

Via v. Taylor, 224 F. Supp. 2d 753 (D. Del. 2002); and Corso v. Fisher, 983 F. Supp. 2d

320 (S.D.N.Y. 2013), for the view that DOC’s fraternization policy clearly would not apply



                                               51
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 52 of 54




under circumstances present in this case. However, these cases do not assist plaintiff because

they are either not binding on this court or they are distinguishable from plaintiff’s case on

their facts. As discussed above, in Keeney, 57 F.3d at 580, the court of appeals held that it

was not unconstitutional for prison officials to force a correctional officer to choose between

the loss of her job and her relationship with an inmate pursuant to a fraternization policy.

In Via, 224 F. Supp. 2d at 762, the court found that a conduct code prohibiting off-duty

relationships with both incarcerated and non-incarcerated offenders was not substantially

related to the state’s interest in the orderly functioning of prisons, the holding is not binding

on this court and involved the termination of a correctional officer in a relationship with a

former inmate. Finally, the decision in Corso, 983 F. Supp. 2d at 326-27, is not binding on

this court and even if it were, it involved a claim that a fraternization policy was

unconstitutionally overbroad, not the claim at issue in this case.

       Plaintiff has failed to identify any legal precedent that would have prohibited the DSPS

defendants from suspending the license of a psychologist pursuant to a licensing regulation under

the circumstances of this case. In addition, the only case that plaintiff cites with respect to

her procedural due process claim is Mathews v. Eldridge, 424 U.S. 319, 349 (1976), which

involved Social Security benefits and held that an evidentiary hearing is not required prior

to the termination of disability benefits.

       Because plaintiff has failed to meet her burden of showing that authoritative

precedent had put it beyond debate that defendants’ particular conduct in enforcing DOC’s

fraternization policy and state licensing requirements for psychologists would violate her



                                               52
     Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 53 of 54




general rights to intimate association and procedural due process, defendants are entitled to

qualified immunity.



                                          ORDER

       IT IS ORDERED that

       1. Plaintiff Sandra Nigl’s motion to substitute Dawn Crim for defendant David Ross

with respect to the official capacity claim against Ross, dkt. #118, is GRANTED. Dawn

Crim is ADDED as a defendant, and defendant Ross is DISMISSED.

       2. Plaintiff’s motion to quash her deposition, dkt. #149, is DENIED.

       3. The motions for summary judgment filed by defendants Cathy Jess, Michael

Meisner, Dede Morgan and Sandra Hautamauki (the DOC defendants), dkt. #95, and

defendants Dawn Crim, Daniel Schroeder, Cody Wagner and Matthew Wallock (the DSPS

defendants), dkt. #96, are GRANTED.

       4. Defendants’ motion to dismiss, dkt. #146; plaintiff’s motion for court assistance

in recruiting counsel for trial, dkt. #133; and plaintiff’s objection to the court’s July 27,

2020 order, dkt. #144, are DENIED as moot.




                                             53
      Case: 3:18-cv-00882-bbc Document #: 150 Filed: 09/29/20 Page 54 of 54




       5. The clerk of court is directed to enter judgment in favor of defendants and close

this case.

       Entered this 29th day of September, 2020.


                                   BY THE COURT:
                                   /s/
                                   ________________________
                                   BARBARA B. CRABB
                                   District Judge




                                            54
